DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a third air volume".  There is insufficient antecedent basis for this limitation in the claim. Is unclear if the third air volume follows the second standard air volume, since it appears that the second standard air volume is a parameter used by the controller and the third air volume is produced in view of such parameter. Similar rejection applies to the limitation of “a fourth air volume”.
Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Maeda et al. (US 20160229266), teaches an air conditioner, comprising: a housing (12), at least having a first air inlet (125) and a second air inlet (128); a first throttle (301), arranged corresponding to a position of the first air inlet; a second throttle (34), arranged corresponding to a position of the second air inlet; a first fan (14), arranged inside the housing and behind the first throttle, and the first fan outputting a first air volume; a second fan (16), arranged inside the housing and behind the second throttle, and the second fan outputting a second air volume, wherein the first fan and the second fan are parallelly arranged; and a controller (26), 
However, none of the reference of record suggest or render obvious the limitation of performing a parallelly operating control procedure to the first fan and the second fan, wherein the parallel operating control procedure comprises a first control mode and a second control mode, the air conditioner operates based on a first standard air volume under the first control mode, and operates based on a second standard air volume under the second control mode; wherein, when the air conditioner operates under the first control mode, the controller adjusts a rotating speed of the first fan or the second fan according to the first standard air volume for the first fan or the second fan to output a third air volume, and the third air volume is equal to or approximate to the first standard air volume; wherein, when the air conditioner operates under the second control mode, the controller controls the first fan and the second fan to respectively output a fourth air volume according to the second standard air volume, in combination with the other claimed elements. Further, it would not have been obvious to a person of ordinary skill in the art to make such modification, absent permissible hindsight.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nurzia US 20220088994 teaches dual fan hvac system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/12/2022